Citation Nr: 1710918	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include bunions, status post bunionectomy.

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a neurological condition of the bilateral feet.

3.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for a neurological condition of the feet.  

4.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include as secondary to a neurological condition of the bilateral feet.

5.  Entitlement to a compensable evaluation for a left inguinal hernia repair.

6.  Entitlement to an evaluation in excess of 10 percent for scar tissue, left inguinal hernia repair.

7.  Entitlement to an extension of the temporary total evaluation beyond February 28, 2011 under 38 C.F.R. § 4.30 because of surgery for the service-connected left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2007, September 2008,  August 2010, and September 2012 by Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and Montgomery, Alabama.  Jurisdiction currently rests with the RO in Montgomery, Alabama.

In October 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on the issues of service connection for a bilateral foot disability, service connection for an acquired psychiatric disability, compensation under 38 U.S.C.A. § 1151 for a neurological condition of the bilateral feet, and an increased evaluation for a left inguinal hernia.  A transcript is of record.

The issues that the Veteran testified on at the October 2013 hearing were previously before the Board in April 2014, at which time the Board remanded them for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The claim of service connection for a depressive disorder has been recharacterized as a claim for service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  Bilateral pes planus, hammer toes, and bunions did not have onset in active service and is not otherwise related to active service.

2.  An acquired psychiatric disorder did not have onset in service and is not otherwise related to service.  

3.  A neurological disability of the bilateral feet, diagnosed as causalgia, resulted from an event that was not reasonably foreseeable.

4.  An acquired psychiatric disorder diagnosed as chronic adjustment disorder with depressed mood is secondary to causalgia of the bilateral feet for which compensation is granted under 38 U.S.C.A. § 1151.
 
5.  The Veteran's inguinal hernia is not characterized by being postoperative recurrent, readily reducible and well supported by truss or belt.

6.  The Veteran's scar tissue, left inguinal hernia repair, is characterized by pain.

7.  Resolving reasonable doubt in favor of the Veteran, he required convalescence through April 30, 2011, following surgery for the service-connected left inguinal hernia repair.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus, hammer toes, and bunions have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).

3.  The criteria for compensation for causalgia of the bilateral feet have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

4.  The criteria for compensation for chronic adjustment disorder with depressed mood, as secondary to causalgia of the bilateral feet have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.310, 3.361 (2016); VAOPGCPREC 8-97.

5.  The criteria for a compensable evaluation for a left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7338 (2016).

6.  The criteria for an evaluation in excess of 10 percent for scar tissue, left inguinal hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7899-7804 (2016).

7.  The criteria for an extension through April 30, 2011 for a total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for the service-connected left inguinal hernia repair have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations related to the feet, acquired psychiatric disability, and hernia.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Board notes that in March 2016, the Veteran's attorney wrote that the June 2015 and August 2015 VA examiners failed to review the claims file.  The examination report states that the VA e-folder was reviewed but that the VA claims file (hard copy paper c-file) was not reviewed.  The record shows that the claims file had been uploaded into the e-folder file in May 2015.  Therefore, there was no hard copy to review at the time of the June 2015 and August 2015 VA examination.  The representative also wrote that June 2015 examination report regarding the Veteran's hernia does not contain sufficient reasoning for support the examiner's opinions.  The Board notes that the findings regarding the hernia symptomatology and characteristics were based on the examination results and are sufficiently described in the examination report.  See id.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims on the issues related to entitlement to service connection, compensation under § 1151 for a neurological disability of the feet, and an increased evaluation for a left inguinal hernia.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  


II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis and psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Bilateral Pes Planus, Hammertoes, and Bunions

The STRs do not show any complaints, treatment, or diagnoses related to the feet.  There is no evidence of a chronic foot disability during service or at separation.

During post-service November 2005 VA podiatry treatment, the Veteran complained of pain in the big toe joints in both feet.  He was diagnosed with bilateral hallux abducto valgus, bilateral hammer toe of the 2nd digit, and bilateral pes planus.  During March 2007 VA treatment, the Veteran complained of painful bunion deformities for 8 to 9 years that had gotten worse in the past 4 to 5 months.  February 2008 VA neurology treatment records indicate that the Veteran had a congenital deformity in his feet, bunions, and bilateral flatfoot.  He underwent surgery on the left foot in April 2007 and on the right foot in June 2007.  

The Veteran testified at the January 2014 Board hearing that he had had bunions since service.  He noted that he had blisters and swelling on his toes during basic training but he was afraid to go to the doctor.  Therefore, he only went to sick call and got pads for his feet.  He reported that his foot problems continued after service.

The Veteran underwent a VA examination in August 2015.  He reported that his foot disabilities started in basic training when his boots did not fit properly and he started having problems with corns.  He noted that he was afraid to say anything and suffered through the pain.  His only treatment during service was going to sick call and getting pads for his feet.  The examiner provided a diagnosis of congenital bilateral flat feet (pes planus) and determined that the bunions and hammertoes were also congenital conditions.  The examiner opined that the congenital bunions, hammertoes, and pes planus were less likely than not caused by or incurred in service, and were neither permanently aggravated by military service.

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90; 38 C.F.R. §§ 3.303 (c), 3.306.  Service connection cannot be granted for a congenital or developmental defect; however, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Here, the evidence generated contemporaneously with the Veteran's service does not show any complaints or specific findings relative to a foot disability.  Moreover, the opinion by the VA medical professional also weighs against the Veteran's claim.  The August 2015 VA examiner determined that the congenital deformities of pes planus, bunions, and hammertoe were not aggravated as a result of service.  The Board notes the VA examiner's opinion was based on a consideration all of the Veteran's subjective complaints, a review of the evidence of record, and the results of the objective evaluation.  The Board finds this expert opinion persuasive and accords it substantial evidentiary value.  

The record does not show that the Veteran has been treated for or been diagnosed with a foot disability that is not congenital in origin or that is not related to the 2007 surgeries.  The Veteran is not competent to link his foot conditions to active service and the weight of the evidence is therefore against a nexus between the claimed bilateral foot conditions and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107 (b) (West 2014).

B.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  The STRs do not show any complaints, treatment, or diagnoses related to an acquired psychiatric disorder.  At October 2005 VA treatment the Veteran was diagnosed with adjustment disorder after complaints of frustration, irritation, and anger that he had difficulty controlling.  The Veteran reported at December 2005 VA treatment that he had been irritable, withdrawn, and snappy since his military service, during which time his self-esteem was destroyed from being picked on by sergeants.  He felt like he got possessed by demons when he went into the Army.  

The Veteran had a VA examination in January 2006 at which he reported not being able to relax since his military service.  He could not get along with people and his wife was upset with how he would act.  Incidents from military service that the Veteran discussed included seeing a soldier throw himself over a grenade to save others and a drill sergeant throwing his tray on the floor in the mess hall and making the Veteran go outside and stay on his hands and knees from around 2:00 pm until it got dark.  The examiner diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions and conduct, chronic.  The examiner also provided a diagnosis of rule out schizophreniform disorder versus major depressive disorder with psychotic features.  In regards to posttraumatic stress disorder (PTSD), the examiner determined that the Veteran did not meet the criteria for "an extreme traumatic stressor."  In regards to a schizotypal personality disorder, the examiner felt that the Veteran had "odd beliefs or magical thinking," unusual perceptual experiences such as hearing his drill sergeant on a daily basis, paranoia, constricted affect, a lack of close friends or associates, and social anxiety.  The examiner felt that it was at least as likely as not that the Veteran's military stressors significantly contributed to or exacerbated the development of his personality disorder.  His military experiences most likely contributed to his increased weariness of others and other symptoms.

In August 2015 the Veteran underwent another VA examination, at which he was diagnosed with adjustment disorder with depressed mood.  The Veteran said that he became depressed in 2007 after not being able to return to work following his foot surgery.  The examiner opined that the Veteran's diagnosed adjustment disorder with depressed mood appears to be due to difficulty adjusting to his chronic pain, unemployment, financial stress, marital stress, and a perceived poor sense of self.  The examiner noted that the STRs did not show treatment for the feet and that [post-service] treatment records related to the 2007 surgery indicated that there was exacerbation over the past 8 months due to continued activity and 12-16 hour shifts working on concrete.  

To the extent that the Veteran is claiming service connection for an acquired psychiatric disorder as secondary to a service-connected foot disability, the Board notes that service connection is not in effect for a foot disability.  See 38 C.F.R. § 3.310.  Service connection is in effect for a left inguinal hernia repair and for scar tissue, left inguinal hernia repair.  The record does not show that an acquired psychiatric disability was caused or aggravated by either of these disabilities.  

Service connection cannot be granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 4.9. 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Therefore, to whatever extent a personality disorder is responsible for the Veteran's current disability, service connection is not warranted.

The preponderance is against the claim of service connection for an acquired psychiatric disorder.  To the extent that the Veteran has made statements to the effect that he has an acquired psychiatric disorder that is related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

There are no competent opinions of record that an acquired psychiatric disorder is related to the Veteran's military service.  The August 2015 VA examiner opined that opined that the Veteran's diagnosed adjustment disorder with depressed mood appears to be due to difficulty adjusting to his chronic pain, unemployment, financial stress, marital stress, and a perceived poor sense of self.  The examination report shows that these symptoms were associated with his 2007 foot surgeries.  The Board finds the August 2015 VA examiner's opinion and analysis to be of probative value.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl, 21 Vet. App. at 124.  

Because the evidence preponderates against the claim of service connection for an acquired psychiatric disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


III. Compensation under 38 U.S.C.A. § 1151 

A. Neurological Disability of the Bilateral Feet

Pursuant to 38 U.S.C. § 1151, a Veteran may be compensated for a "qualifying additional disability" that was not the result of the Veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C. § 1151(a) (West 2014); 38 C.F.R § 3.361 (2016).  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the Veteran's condition after such treatment.  38 C.F.R § 3.361(b).  A "qualifying additional disability" is actually caused by VA care, treatment, or examination when the VA care, treatment or examination "resulted" in the additional disability.  38 C.F.R § 3.361(c)(1).  When an additional disability is caused by a Veteran's failure to properly follow medical instructions, such a disability will not be considered to have been caused by VA hospital care or medical treatment.  38 C.F.R § 3.361(c)(3).

A "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results either from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or from "an event" that is "not reasonably foreseeable."  38 U.S.C. § 1151(a); 38 C.F.R § 3.361(d)(1).  To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R § 3.361(d)(1).  Alternatively, to establish that the proximate cause of a disability was an event that was not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the disability.  The event does not have to be "completely unforeseeable or unimaginable," but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R § 3.361(d)(1).

In April 2007 the Veteran underwent a left foot bunionectomy and second toe arthroplasty at a VA facility.  At VA podiatry follow up treatment later in the month, the Veteran reported that he was doing well but had occasional shooting pain.  In June 2007 the Veteran underwent right foot surgery for a painful bunion and hammertoe.  The treatment records show that informed consent was signed by the Veteran prior to both surgeries.  In September 2007 the Veteran reported burning in both feet.  The Veteran reported at December 2007 VA treatment that he had continued pain in his feet and that he was barely able to put his forefoot on the ground and walk on his heels.  There was also numbness in the feet with sharp needle-like pain.  The Veteran was diagnosed with causalgia with a possible reflex sympathetic dystrophy component and continued problems with ambulation, a history of low back pain, neuritis/possible entrapment due to tourniquet pressures.

February 2008 VA neurology treatment records show the Veteran had developed severe complications and neuropathic pain syndrome of the feet since the 2007 surgeries.  The reviewing neurologist felt that the Veteran had symptoms of complex regional pain syndrome or causalgia and noted that the Veteran complained of constant burning pain, tingling, and pins and needles affecting both feet.  The Veteran also had trouble standing and walking.

At April 2008 VA treatment the Veteran had foot pain with a 'pins and needles' sensation with walking.  The treating podiatrist noted that there was a healed surgical site on the first toes with continued hyperesthesia on the dorsal aspect of the foot, left greater than right.  There was pain with range of motion and attempts at standing and walking consistent with reflex sympathetic dystrophy.  The assessment was neuralgia B level ankle tourniquet neuropraxia B tarsal tunnel, medial dorsal cutaneous, deep branch common peroneal, intermediate dorsal cutaneous nerve and lateral dorsal cutaneous nerves, and reflex sympathetic dystrophy.  A VA treating podiatrist wrote in May 2008 that the Veteran had resultant complex regional pain syndrome as a result of foot surgery, which precluded a return to work and required prolonged medical care and use of a wheelchair and walker for ambulation.  The Veteran was totally disabled and was unlikely to return to any active occupation.  VA treatment records show ongoing severe foot pain due to reflex sympathetic dystrophy and complex regional pain syndrome.  October 2008 VA treatment records state that the Veteran had nerve pain in both feet secondary to foot surgeries.  The Veteran was treated by a private neurologist in November 2008 who felt that the Veteran's symptomatology was consistent with reflex sympathetic dystrophy, i.e. complex regional pain syndrome.

During June 2008 examination for a Social Security claim, the Veteran that since the April 2007 surgery he had had problems with both of his feet including pain, numbness, and continuous tingling.  He noted that he could not stand up.  The Veteran is in receipt of SSA disability benefits for several bilateral post-surgical causalgia of the feet with resultant complex regional pain syndrome.

At an August 2015 VA foot examination, an examiner opined that symptomatology and functional limitations related to the feet were related to the April 2007 and June 2007 surgeries.  The examiner diagnosed the Veteran with causalgia and opined that it is at least as likely as not that the neurologic disabilities of the feet were due to an event that was not reasonably foreseeable by a reasonable healthcare provider.  The examiner further determined that it was less likely than not that the claimed disability of residuals of bilateral bunionectomies was caused by or became worse as a result of VA treatment, that the additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, or failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed it to continue to progress.  The examiner also noted that there is no indication from the treatment records that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider.  

The record shows that the Veteran has causalgia following the April 2007 and June 2007 foot surgeries.  The August 2015 VA examiner opined that it was at least as likely as not that the proximate cause was due to an event that was not reasonably foreseeable.  Therefore, giving the benefit of the doubt to the Veteran, compensation under 38 U.S.C.A. § 1151 for a neurological condition of the feet is granted because causalgia is due to an event that was not reasonably foreseeable.  See 38 U.S.C.A. §§ 1151(a)(1)(B); 5107.

B.  Acquired Psychiatric Disorder

The Veteran seeks VA compensation under 38 U.S.C.A. §§ 1151 for an acquired psychiatric disorder as a result of his bilateral neurological foot disability.

Compensation benefits, pursuant to 38 U.S.C.A. 1151, may be paid for disability which results from a 38 U.S.C.A. 1151 injury or disease, including any disability in the nature of a "proximate result" or "secondary condition."  Neither 38 U.S.C.A. 1151 nor 38 C.F.R. 3.310 authorize an award of service connection for the original 38 U.S.C.A. 1151 disease or injury or for any proximate results or secondary conditions of such disease or injury.  Rather, 38 U.S.C.A. 1151 merely authorizes payment of compensation "as if" the 38 U.S.C.A. 1151 disability and any secondary conditions resulting from that disability, were service-connected.  See VAOPGCPREC 08-97. 

Evidence in the file shows that during December 2007 VA treatment, the Veteran reported symptoms of depression, irritability, and worry related to his feet and leg problems.  During a July 2008 examination for his Social Security disability claim, the Veteran reported that he had become extremely depressed since having problems with his feet following the 2007 surgery.  He felt that his main psychological problem was that he could not work and he felt depressed about it.  During VA psychiatric treatment in August 2014, the Veteran reported that his foot injury prevented him from enjoying life the way he had before.  

At a VA mental examination in August 2015 a VA examiner provided a diagnosis of adjustment disorder with depressed mood.  The examiner opined that it was at least as likely as not that the neurological condition of the Veteran's feet status post bilateral bunionectomies in 2007 resulted in a permanent aggravation of the Veteran's chronic adjustment disorder with depressed mood.  The Board notes the August 2015 VA examiner's opinion and rationale was based on a consideration all of the Veteran's subjective complaints, a review of the evidence of record, and the results of the objective evaluation.  The Board finds the August 2015 VA opinion persuasive and accords it substantial evidentiary value.  

In this decision, the Board has granted compensation under 38 U.S.C.A. § 1151 for a neurological disability (causalgia) of the bilateral feet.  The evidence discussed above preponderates in favor of a claim of service connection for chronic adjustment disorder with depressed mood as secondary to the Veteran's bilateral neurological foot disability (for which he is receiving compensation pursuant to 38 U.S.C. § 1151).  Therefore, service connection is granted for an acquired psychiatric disability.  See 38 C.F.R. § 3.310; VAOPGCPREC 8-97.


IV. Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change. The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The revisions are only effective for claims filed on or after September 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; however, the AOJ has applied the revised criteria.  Accordingly, the Board will also consider the revised criteria to the claim, but only for the period on or after the effective dates of the new regulations.  

Under the criteria in effect at the time the Veteran filed his claim, Diagnostic Code 7801 provided that burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Under the criteria of Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised DC 7802.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associate with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provided for a maximum rating of 10 percent for scars that were superficial and painful on objective demonstration. 38 C.F.R. § 4.118, DC 7804 (2007). 

Under the criteria that became effective September 23, 2008, DCs 7801 and 7802 were unchanged. DC 7803 was removed. 

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  

At November 2007 VA treatment there was a no inguinal hernia on examination.  A surgical scar was noted on the left inguinal area with minimal soft tissue swelling.  The Veteran reported having pain in the area of the surgery.  The Veteran reported pain in the left inguinal hernia at July 2008 VA treatment.  On examination, a tender left inguinal hernia was noted without hernia or inguinal bulge.

The Veteran had a VA examination in August 2012 at which he reported intermittent pain that got worse in 2010.  He had a burning sensation in the left inguinal hernia area following exploratory surgery in 2010.  The examiner noted that the incision healed and the Veteran is receiving nerve blocks for residual pain in the left inguinal area, which is likely chronic.  On examination no hernia was detected and there was no need for a supporting belt.  The hernia scar was painful, but stable and measured 6.5 cm.  The examiner noted that the Veteran stopped working in 2007 due to his foot problems; however, the hernia causes difficulty walking and may prevent the Veteran from performing manual work.    

During September 2014 VA treatment it was noted that the pain was significantly worse when pants or a belt touched the lesion.  It was also worse with movement, seatbelts, and during intercourse.  

In June 2015 the Veteran had another VA examination.  On examination there was no hernia detected and no indication for a supporting belt.  The examiner noted that the hernia scar was not painful and/or unstable, or the total area was greater than 39 square cm. (6 square inches).  There were no other pertinent physical findings, complications, condition, signs, and/or symptoms related to the hernia or scar.  The examiner opined that the hernia condition did not impact the Veteran's ability to work or cause any functional limitation.

A. Inguinal Hernia Repair

The Veteran does not qualify for a 10 percent evaluation for a left inguinal hernia.  At VA treatment and the August 2012 and June 2015 VA examinations, there was no hernia on examination.  Therefore, the Veteran does not qualify for an evaluation of 10 percent because the left inguinal hernia is not postoperative recurrent, readily reducible and well supported by truss or belt.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.

B. Inguinal Hernia Scar

The Veteran is in receipt of the maximum rating for his hernia scar under the former Diagnostic Code 7804.  An evaluation in excess of 10 percent for the left inguinal hernia surgery scar, is not available under the revised version of Diagnostic Code 7804 because there are not three or four scars that are unstable or painful, and the scar is not shown to be unstable in addition to painful.  See 38 C.F.R. § 4.118.  Furthermore, an evaluation of 20 percent is not available under Diagnostic Code 7801 because the record does not show that the area of the scar is not at least 12 square inches (77 sq. cm.).  See id.  A 10 percent rating is the maximum rating under DC 7802, which the Veteran is already in receipt of.

The Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected left inguinal hernia and left inguinal hernia surgery scar.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated.

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptom associated with the Veteran's left inguinal hernia is pain with movement and contact due to residual scar tissue.  The Board acknowledges that pain is not contemplated at any rating level of DC 7338.  However, the Veteran also service-connected for his residual hernia scar and is in receipt of a 10 percent rating specifically for his symptoms of pain associated with that scar.  Thus, his symptom of pain from his left inguinal hernia are contemplated under DC 7804 in the rating assigned for a painful hernia scar.  The Diagnostic Code 7804 rating criteria adequately address pain or tenderness associated with movement and/or palpation associated with the inguinal hernia scar.  As the available schedular criteria for these service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.

Moreover, there is no evidence of marked interference with employment or frequent hospitalization.  The Board acknowledges the VA examiner's opinion in August 2012 that the Veteran's hernia "may prevent the Veteran from performing manual work."  However, the totality of the record during the period under review, including lay evidence, fails shows any marked interference with employment due to the inguinal hernia repair or scar.  The Veteran has repeatedly asserted that his bilateral foot disability has caused the most significant interference with employment, and he is receiving SSA disability benefits for that disability.  An August 2014 VA treatment record shows the Veteran reported that he was functioning well at work (in his 20 year career at a paper mill) until his feet were injured and required surgery.  Additionally, a VA examiner in 2015 determined that the hernia condition did not impact the Veteran's ability to work.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record shows that the Veteran stopped working directly as a result of his foot surgeries in 2007.  There is no evidence of record or assertion by the Veteran that is unable to work, due solely the service-connected left inguinal hernia or hernia surgery scar.  


V.  Extension of Temporary 100 percent Evaluation beyond February 28, 2011

In a December 2010 rating decision, the RO awarded a temporary total rating effective from October 18, 2010, the date of exploratory surgery for the hernia scar.  A 10 percent rating was assigned from December 1, 2010.  

In an April 2011 rating action, the RO extended initial the one-month temporary total rating from October 18, 2010; and assigned a 10 percent rating from March 1, 2011.  This was based on a physician's statement that the Veteran's hernia disability should be extended for three additional months due to complaints of persistent burning pain in the left groin.  

The Veteran is seeking an extension beyond February 28, 2011, for a total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery due to a painful mass in the left inguinal hernia superior to the transverse scar.  

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval by the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2016). 
 
The U.S. Court of Appeals for Veterans Claims (Court) has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

In October 2010 the Veteran underwent exploratory surgery of the left groin (which was originally repaired in the 1980's), for possible repair of the left inguinal hernia, possible biopsy of left groin mass.  The post-operative diagnosis was mass of left groin; scar of left groin.  An enlarged superficial epigastric venous plexus was part of the clinical findings.  Following surgery, the Veteran reported burning discomfort radiating from the left groin to the left testicle.

At February 2011 VA treatment the Veteran complained of persistent burning pain in the left groin that was exacerbated by sitting.  The examining physician opined that the Veteran's disability should be extended for another three months.  At April 2011 VA treatment the Veteran complained of continued pain.  The treating physician felt that extension of the disability was reasonable for another three month period.  A surgical clinic note dated in July 2011 shows the Veteran continued to complain of left groin burning pain and continued to receive injections on a two month interval.  The general surgeon indicated that he agreed with the need for an extended period of convalescence.  

When considering the VA medical opinions, the post-surgery treatment records, the Veteran's credible lay assertions, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the temporary total evaluation under the provisions of 38 C.F.R § 4.30 based on severe postoperative residuals related to the 2010 hernia scar surgery should be extended through April 30, 2011.

The award of these additional two months brings the Veteran's total temporary rating for convalescence up to a full six months.  A further extension beyond these additional two months under 38 C.F.R § 4.30 (b)(1), and total of six months overall, is not warranted.  A November 2011 VA treatment record shows the Veteran had improved markedly overall since receiving bi-monthly injections.  The record also reflects the Veteran reported the burning in his left groin was much improved and he was able to ambulate more easily.  The diagnosis was no recurrence of left inguinal hernia.  At the August 2012 VA examination the examiner noted that the Veteran is receiving nerve blocks every two to three month for his pain, with some relief that lasted weeks at a time.  The examiner noted that the pain from the surgery was likely chronic, however, the incision had healed and the hernia was not recurrent.  The Board notes that the remainder of the evidence does not reflect recurrence of the hernia, severe postoperative scar residuals, or a need for further convalescence. 

As the benefit-of-the-doubt doctrine was applied for the present two-month extension, it is not further applicable.


ORDER

Service connection for a bilateral pes planus, hammer toes, and bunions is denied.

Service connection for an acquired psychiatric disorder is denied.
	
Compensation under the provisions of 38 U.S.C.A. § 1151 for causalgia of the bilateral feet is granted.
 
Compensation under the provisions of 38 U.S.C.A. § 1151 for chronic adjustment disorder with depressed mood, as secondary to causalgia of the bilateral feet, is granted.

A compensable evaluation for a left inguinal hernia is denied.

An evaluation in excess of 10 percent for a left inguinal surgery scar is denied.

Entitlement to an extension of the temporary total evaluation beyond under 38 C.F.R. § 4.30 because of surgery for the service-connected left inguinal hernia repair through April 30, 2011 is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


